Sullivan, C. J.
This is an appeal from an order confirming a judicial sale. The objection to the proceedings made in the court below, and insisted upon here, are: (1) That the property was sold under a second appraisement without having been twice advertised and twice offered for sale under the first appraisement; and (2) That the appraisement under which the sale was made was so low as to afford an inference of fraud.
With respect to the first objection, it is sufficient to say that the record does not show that there was more than one appraisement of the mortgaged property. Several writs were issued by the clerk of the district court commanding the sheriff to execute the decree of foreclosure, but what action, if any, was taken under them, does not appear. It will not be presumed that there were two appraisements, and that the second was lower than the first.
The second objection is also without merit. The appraisers fixed the value of the property at $7,600, whthe two witnesses for appellant estimated it to be worth *445f 12,000. From this difference of opinion the trial court did not err in 'declining to infer that the appraisement was a fraudulent one.
The order of confirmation is
Affirmed.